Exhibit 99.1 PROVIDENT ENERGY TRUST CONSOLIDATED BALANCE SHEETS Canadian dollars (000s) (unaudited) As at As at June 30, December 31, 2008 2007 Assets Current assets Cash and cash equivalents $ 1,621 $ - Accounts receivable 384,623 338,105 Petroleum product inventory 111,776 84,638 Prepaid expenses and other current assets 12,177 8,313 Financial derivative instruments (note 8) 3,426 1,329 Assets held for sale - USOGP (note 10) 25,618 93,578 539,241 525,963 Investments 7,082 5,862 Property, plant and equipment 2,498,949 2,510,271 Intangible assets 165,064 171,793 Goodwill 517,299 517,299 Assets held for sale - USOGP (note 10) 282,064 2,027,604 $ 4,009,699 $ 5,758,792 Liabilities Current liabilities Accounts payable and accrued liabilities $ 380,336 $ 347,224 Income taxes payable (note 10) 149,922 - Cash distributions payable 25,870 25,100 Current portion of convertible debentures (note 4) 19,564 19,198 Financial derivative instruments (note 8) 271,994 130,276 Liabilities held for sale - USOGP (note 10) 16,555 114,681 864,241 636,479 Long-term debt - revolving term credit facilities (note 4) 626,192 923,996 Long-term debt - convertible debentures (note 4) 258,705 256,440 Asset retirement obligation (note 5) 44,445 43,886 Long-term financial derivative instruments (note 8) 475,378 146,199 Other long-term liabilities (note 7) 4,910 12,400 Future income taxes 204,198 302,089 Liabilities held for sale - USOGP (note 10) 73,184 628,502 Non-controlling interests (note 10) Discontinued operations (USOGP) 14,691 1,100,136 Unitholders’ equity Unitholders’ contributions (note 6) 2,780,366 2,750,374 Convertible debentures equity component 18,211 18,213 Contributed surplus (note 7) 714 801 Accumulated other comprehensive loss (30,757 ) (69,188 ) Accumulated income 118,177 268,642 Accumulated cash distributions (1,442,956 ) (1,260,177 ) 1,443,755 1,708,665 $ 4,009,699 $ 5,758,792 The accompanying notes are an integral part of these statements. Provident Energy 2008 Second Quarter Results - 1 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF OPERATIONS AND ACCUMULATED INCOME Canadian dollars (000s except per unit amounts) (unaudited) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 (restated - note 3) (restated - note 3) Revenue Revenue $ 887,328 $ 499,481 $ 1,682,753 $ 1,040,355 Realized loss on financial derivative instruments (60,571 ) (11,740 ) (91,508 ) (14,674 ) Unrealized loss on financial derivative instruments (406,537 ) (23,746 ) (468,810 ) (2,879 ) 420,220 463,995 1,122,435 1,022,802 Expenses Cost of goods sold 586,469 345,828 1,130,546 730,917 Production, operating and maintenance 39,479 29,101 73,205 58,784 Transportation 8,016 4,375 16,543 11,024 Depletion, depreciation and accretion 84,547 69,425 166,163 135,881 General and administrative (note 7) 19,852 21,240 40,114 37,536 Interest on bank debt 11,170 8,200 24,165 17,544 Interest and accretion on convertible debentures 3,663 3,746 7,323 7,517 Foreign exchange (gain) loss and other (126 ) 433 (1,397 ) 641 753,070 482,348 1,456,662 999,844 (Loss) income from continuing operations before taxes (332,850 ) (18,353 ) (334,227 ) 22,958 Capital tax expense 1,210 630 1,692 888 Current and withholding tax (recovery) expense (1,211 ) (1,660 ) 3,824 2,898 Future income tax (recovery) expense (71,554 ) 74,439 (103,555 ) 63,606 (71,555 ) 73,409 (98,039 ) 67,392 Net loss for the period from continuing operations (261,295 ) (91,762 ) (236,188 ) (44,434 ) Net income from discontinued operations (note 10) 77,214 45,563 85,723 41,328 Net loss for the period (184,081 ) (46,199 ) (150,465 ) (3,106 ) Accumulated income, beginning of period $ 302,258 $ 281,301 $ 268,642 $ 238,208 Accumulated income, end of period $ 118,177 $ 235,102 $ 118,177 $ 235,102 Net loss from continuing operations per unit – basic and diluted $ (1.03 ) $ (0.42 ) $ (0.93 ) $ (0.21 ) Net loss per unit – basic and diluted $ (0.72 ) $ (0.21 ) $ (0.59 ) $ (0.01 ) The accompanying notes are an integral part of these statements. Provident Energy 2008 Second Quarter Results - 2 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS Canadian dollars (000s) (unaudited) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 (restated - note 3) (restated - note 3) Cash provided by operating activities Net loss for the period from continuing operations $ (261,295 ) $ (91,762 ) $ (236,188 ) $ (44,434 ) Add (deduct) non-cash items: Depletion, depreciation and accretion 84,547 69,425 166,163 135,881 Non-cash interest expense and other 1,107 708 1,991 1,440 Non-cash unit based compensation (note 7) 4,691 4,610 1,518 7,105 Unrealized loss on financial derivative instruments 406,537 23,746 468,810 2,879 Unrealized foreign exchange loss (gain) and other 1,437 435 (2,875 ) 938 Future income tax (recovery) expense (71,554 ) 74,439 (103,555 ) 63,606 Funds flow from continuing operations 165,470 81,601 295,864 167,415 Funds flow from discontinued operations 76,017 16,902 125,853 18,128 Funds flow from operations 241,487 98,503 421,717 185,543 Site restoration expenditures (1,101 ) (524 ) (2,638 ) (1,750 ) Change in non-cash operating working capital from continuing operations (117,856 ) (15,146 ) (45,122 ) 43,893 Change in non-cash operating working capital from discontinued operations (76,057 ) 3,066 (26,631 ) 8,784 46,473 85,899 347,326 236,470 Cash (used for) provided by financing activities (Decrease) increase in long-term debt (264,011 ) 156,735 (298,576 ) 99,233 Declared distributions to unitholders (91,662 ) (80,236 ) (182,779 ) (156,507 ) Issue of trust units, net of issue costs 15,681 365,634 29,878 381,227 Change in non-cash financing working capital 56 4,349 770 4,853 Financing activities from discontinued operations 20,525 214,608 (42,630 ) 262,171 (319,411 ) 661,090 (493,337 ) 590,977 Cash provided by (used for) investing activities Capital expenditures (34,210 ) (27,360 ) (118,792 ) (66,113 ) Capitol Energy acquisition - (467,850 ) - (467,850 ) Oil and gas property acquisitions, net (10,432 ) (1,028 ) (19,451 ) (9,709 ) Increase in investments - - (1,007 ) - Proceeds on sale of assets, net of tax (note 10) 206,349 - 206,349 7,624 Change in non-cash investing working capital 133,319 (6,468 ) 137,125 (5,345 ) Investing activities from discontinued operations (33,826 ) (237,727 ) (62,553 ) (287,337 ) 261,200 (740,433 ) 141,671 (828,730 ) (Decrease) increase in cash and cash equivalents (11,738 ) 6,556 (4,340 ) (1,283 ) Cash and cash equivalents, beginning of period 14,218 2,463 6,820 10,302 Cash and cash equivalents, end of period 2,480 $ 9,019 $ 2,480 $ 9,019 Cash and cash equivalents, end of period from discontinued operations 859 $ 3,149 $ 859 $ 3,149 Cash and cash equivalents, end of period from continuing operations 1,621 $ 5,870 $ 1,621 $ 5,870 Supplemental disclosure of cash flow information Cash interest paid including debenture interest 19,688 $ 15,451 $ 41,767 $ 28,856 Cash taxes paid 8,772 $ 1,012 $ 10,872 $ 8,799 The accompanying notes are an integral part of these statements. Provident Energy 2008 Second Quarter Results - 3 - PROVIDENT ENERGY TRUST CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME AND ACCUMULATED OTHER COMPREHENSIVE INCOME Canadian Dollars (000s) (unaudited) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 (restated - note 3) (restated - note 3) Net loss $ (184,081 ) $ (46,199 ) $ (150,465 ) $ (3,106 ) Other comprehensive income (loss), net of taxes Foreign currency translation adjustments (4,593 ) (11,485 ) 7,943 (15,124 ) Reclassification adjustment for foreign currency losses included in net income 30,302 - 30,302 - Unrealized gain (loss) on available-for-sale investments (net of taxes) 252 (492 ) 186 (1,281 ) 25,961 (11,977 ) 38,431 (16,405 ) Comprehensive loss $ (158,120 ) $ (58,176 ) $ (112,034 ) $ (19,511 ) Accumulated other comprehensive loss, beginning of period (56,718 ) (46,722 ) (69,188 ) (42,294 ) Other comprehensive income (loss) 25,961 (11,977 ) 38,431 (16,405 ) Accumulated other comprehensive loss, end of period $ (30,757 ) $ (58,699 ) $ (30,757 ) $ (58,699 ) Accumulated income, end of period 118,177 235,102 118,177 235,102 Accumulated cash disributions, end of period (1,442,956 ) (1,083,332 ) (1,442,956 ) (1,083,332 ) Retained earnings (deficit), end of period (1,324,779 ) (848,230 ) (1,324,779 ) (848,230 ) Total retained earnings (deficit) and accumulated other comprehensive loss, end of period $ (1,355,536 ) $ (906,929 ) $ (1,355,536 ) $ (906,929 ) The accompanying notes are an integral part of these statements. Provident Energy 2008 Second Quarter Results - 4 - NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in Cdn$000’s, except unit and per unit amounts) (unaudited) June 30, 2008 The Interim Consolidated Financial Statements of Provident Energy Trust (“the Trust”) have been prepared by management in accordance with accounting principles generally accepted in Canada. Certain information and disclosures normally required in the notes to the annual financial statements have been condensed or omitted. The Interim Consolidated Financial Statements should be read in conjunction with the Trust’s audited Financial Statements and notes for the year ended December 31, 2007. 1. Significant accounting policies The Interim Consolidated Financial Statements have been prepared based on the consistent application of the accounting policies and procedures as set out in the Consolidated Financial Statements of the Trust for the year ended December 31, 2007 and are consistent with policies adopted in the second quarter of 2007, except as described in note 2. Certain comparative numbers have been reclassified to conform with the current period’s presentation. In particular, the comparative figures have been reclassified to reflect discontinued operations presentation for the United States oil and natural gas production (USOGP) business (see note 10). 2. Changes in accounting policies and practices (i) Inventory In the first quarter of 2008, the Trust adopted the new accounting standard, CICA Handbook Section 3031 - Inventories, which replaced the previous standard for inventories, Section 3030. The main features of the new Section are as follows: • measurement of inventories at the lower of cost and net realizable value; • consistent use of either first-in, first-out or a weighted average cost formula to measure cost; • reversal of previous write-downs to net realizable value when there is a subsequent increase to the value of inventories. Adoption of the new Section has not had a material impact on the consolidated financial statements. (ii) Capital disclosures In the first quarter of 2008, the Trust adopted CICA Handbook Section 1535 “Capital Disclosures” which addresses the requirements for an entity to disclose qualitative information about its objectives, policies and processes for managing capital. This section also establishes the requirement for an entity to disclose quantitative data about what it regards as capital as well as disclose whether it has complied with any externally imposed capital requirements and, if not, the consequences of such non-compliance. The new disclosure is included in note 9. (iii) Financial instruments – disclosures In the first quarter of 2008, the Trust adopted CICA Handbook Section 3862 “Financial Instruments- Disclosures” and Section 3863 “Financial Instruments-Presentation”. Section 3862 requires entities to provide disclosures in their financial statements that enable users to evaluate the significance of financial instruments to the entity’s financial position and performance. It also requires that entities disclose the nature and extent of risks arising from financial instruments and how the entity manages those risks. Section 3863 establishes presentation guidelines for financial instruments and non-financial derivatives and addresses the classification of financial instruments, from the perspective of the issuer, between liabilities Provident Energy 2008 Second Quarter Results - 5 - and equity, the classification of related interest, dividends, losses and gains, and circumstances in which financial assets and financial liabilities are offset. The new disclosure is included in note 8. 3. Restatement of 2007 interim consolidated financial statements As previously disclosed in the third quarter of 2007, the Trust determined that an adjustment was necessary principally due to commercial transactions within the Midstream segment that resulted in overstated inventory balances. Internal accounting controls had identified the issue. Related cash settlements with third parties were not affected. The effect of the restatement on the interim consolidated financial statements for the second quarter and six months ended June 30, 2007 is summarized below. There was no effect on 2006 or prior periods. Effect on the three Effect on the six months ended months ended (000's except per unit amounts) June 30, 2007 June 30, 2007 Increase in accounts receivable $ 888 $ 4,026 (Decrease) in petroleum product inventory (8,095 ) (21,321 ) Decrease in future income tax liability 2,054 4,929 (Decrease) in unitholders' equity $ (5,153 ) $ (12,366 ) (Increase) in cost of goods sold $ (7,207 ) $ (17,295 ) Decrease in future income tax expense 2,054 4,929 (Decrease) in net income $ (5,153 ) $ (12,366 ) (Decrease) in net income per unit - basic and diluted $ (0.02 ) $ (0.05 ) 4. Long-term debt June 30, 2008 December 31, 2007 Revolving term credit facilities $ 626,192 $ 923,996 Convertible debentures 278,269 275,638 Current portion of convertible debentures (19,564 ) (19,198 ) 258,705 256,440 Total $ 884,897 $ 1,180,436 (i) Revolving term credit facility At June 30, 2008 the Trust had a $1,125 million term credit facility (December 31, 2007 - $1,125 million). At June 30, 2008, $626.7 million was drawn on the facility. Included in the carrying value at June 30, 2008 were financing costs of $0.5 million. At June 30, 2008 the Trust had letters of credit guaranteeing Provident’s performance under certain commercial and other contracts that totaled $29.5 million.The guarantees totaled $31.6 million at December 31, 2007. In the second quarter of 2008, under the terms of the credit facility, the expiry date of the facility was extended from May 30, 2010 to May 30, 2011. As at June 30, 2008 the Trust was not in compliance with a covenant under the credit facility agreement. The non-compliance was subsequently waived by the Trust’s lenders. Provident Energy 2008 Second Quarter Results - 6 - (ii)Convertible debentures The Trust may elect to satisfy interest and principal obligations by the issue of trust units.For the six month ended June 30, 2008, $25 thousand of the face value of debentures were converted to trust units at the election of debenture holders (2007 - $0.6 million). Included in the carrying value at June 30, 2008 were financing costs of $5.8 million.The fair value of the convertible debentures at June 30, 2008 approximates the face value of the instruments. The following table details each convertible debenture: As at As at Convertible Debentures June 30, 2008 December 31, 2007 Conversion Carrying Carrying Face Price per ($000s except conversion pricing) Value (1) Face Value Value(1) Value Maturity Date unit(2) 6.5% Convertible Debentures $ 141,863 $ 149,980 $ 140,515 $ 149,980 April 30, 2011 14.75 6.5% Convertible Debentures 92,174 98,999 91,460 99,024 Aug. 31, 2012 13.75 8.0% Convertible Debentures 24,668 25,109 24,465 25,109 July 31, 2009 12.00 8.75% Convertible Debentures 19,564 19,931 19,198 19,931 Dec. 31, 2008 11.05 $ 278,269 $ 294,019 $ 275,638 $ 294,044 (1)Excluding equity component of convertible debentures (2)The debentures may be converted into trust units at the option of the holder of the debenture at the conversion price per unit 5. Asset retirement obligation The Trust’s asset retirement obligation is based on the Trust’s net ownership in wells, facilities and the midstream assets and represents management’s estimate of the costs to abandon and reclaim those wells, facilities and midstream assets as well as an estimate of the future timing of the costs to be incurred.
